ACCEPTED
                                                                                              01-15-00161-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         12/2/2015 2:03:29 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK


                   Kelly, Durham & Pittard, LLP
                     1005 Heights Boulevard • Houston, Texas 77008           FILED IN
                                                                       1st COURT OF APPEALS
                   Telephone: (713) 529-0048 • Facsimile: (713) 529-2498 HOUSTON, TEXAS
                                                                    12/2/2015 2:03:29 PM
                                                                    CHRISTOPHER A. PRINE
                                  December 2, 2015                          Clerk




Via Electronic Filing
Mr. Christopher A. Prine, Clerk
FIRST COURT OF APPEALS
301 Fannin Street
Houston, Texas 77002

      Re:    Cause No. 01-15-00161-CV, Camillo Martinez o/b/o deceased,
             Yolanda Martinez v. Nabeel “Bill” Arafat d/b/a Texas Car Stereo; In
             the First Court of Appeals, Houston, Texas

Dear Mr. Prine:

      In light of the postponement of today’s oral argument, counsel for appellant
requests that the argument not be rescheduled for the week of January 11,
2016. Undersigned counsel will be presenting oral argument to the Texas Supreme
Court on January 12 in INEOS USA, LLC f/k/a Innovene USA, LLC, INEOS
Polymers, Inc., a/k/a INEOS Olefins, INEOS Olefins & Polymers USA, a Division
of INEOS USA, LLC, and Jonathan “Bubba” Pavlovsky v. Johannes “Joe” Elmgren
and Valarie Elmgren, Individually and as Next Friends of Their Minor Children,
Cause No. 14-0507, and to the Dallas Court of Appeals on January 13 in Jerry Wright
and Staci Wright v. Gregory S. Menta, Cause No. 05-15-00272-CV.

The court’s consideration of this request will be greatly appreciated.

                                        Sincerely,

                                        /s/ Peter M. Kelly
                                        Peter M. Kelly (00791011)
                                        pkelly@texasappeals.com
                                        Attorney for Appellant

PMK/ra
cc:

Robin N. Blanchete
Troy A. Williams
GERMER, PLLC
333 Clay St., Suite 4950
Houston, Texas 77002
713.739.7420 - facsimile
twilliams@germer.com
rblanchette@germer.com

Joseph M. Heard
HEARD & MEDACK, P.C.
9494 Southwest Freeway, Suite 700
Houston, Texas 77074
713.772.6495 - facsimile
jheard@heardmedackpc.com

Counsel for Appellee